Citation Nr: 1626124	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, schizoaffective disorder, and paranoid schizophrenia.

3.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.L., his cousin


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied service connection for headaches and depression.  This decision also denied an increased evaluation for a low back disability; as part of the appeal of that decision, a claim for TDIU was inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal with regard to rating of the low back was resolved by the Board in an August 2014 decision.  The issues listed above were all remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The Board notes that it also appears that previously denied claims with regard to psychiatric issues were effectively reopened by the Board at that time.  The Board has recharacterized the psychiatric claim to encompass all potentially diagnosed disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran and his cousin testified at a May 2016 hearing held before the undersigned at the Board's Washington, DC, offices.  A transcript is associated with the claims file.  

At the hearing the Veteran and his representative raised questions regarding appeals which were initiated in connection with claims for automobile and adaptive equipment; entitlement under 38 U.S.C.A. § 1151 for left hand, right elbow, and rib disabilities; reopening of previously denied claim of service connection for left and right heel disabilities; and educational assistance.  They noted that while a notice of disagreement (NOD) had been filed, no statement of the case (SOC) had yet been issued.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board declines to exercise jurisdiction over these claims for Manlincon purposes at this time; review of the claims file shows that the AOJ is actively developing those claims, and is aware of the appellate status.  It would be premature for the Board to direct any action at this time.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that while at one time the Veteran's service treatment records had been obtained by VA and associated with the claims file, they were lost at some point after September 2004.  They have not been considered in connection with the current appeal.

Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

VA examiners have opined that currently diagnosed headache and psychiatric disorders are not at least as likely as not related to service, as in both cases there is a lack of documented treatment during or soon after service.  Unfortunately, these opinions are not adequate because they fail to account for the competent and credible lay statements regarding symptoms and treatment during and since service.  

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Both headaches and psychiatric symptoms fall within this category.  

The Veteran has reported that he experienced headaches while on active duty, and that he received pills for such.  When headaches grew worse, he was placed on light duty or bed rest for some periods.  After service, he self treated for a time before seeking VA treatment.  His cousin also testified that he witnessed the Veteran experiencing headaches after service.  The Board concludes, in light of the missing service records, that all doubt must be resolved in favor of the Veteran, and the in-service headaches and treatment are established.  On remand, an examiner must consider this fact in rendering a nexus opinion.

With regard to a psychiatric condition, the Veteran has reported that he had several "nervous breakdowns" in service, and his cousin has reported that he was a changed man after service.  He sought treatment not too long after service, and even filed a claim for benefits by 1987.  A Board decision from March 1989 details some of the service treatment record entries for mental health treatment, and the Veteran has added his own descriptions of problems and treatments over the years.  It is evident that the Veteran had some kind of psychiatric difficulty on active duty, and after.  On remand, an examiner must account for these findings and reports in rendering a nexus opinion.

A finding of entitlement to TDIU is dependent upon consideration of the impact of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training.  38 C.F.R. § 4.16.  Age is not a factor.  38 C.F.R. § 4.19.  As there remain open several claims of service connection, adjudication of the TDIU claim would be premature at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must clearly identify all current acquired psychiatric disorders.  For each condition present at any time during the appellate period, the examiner must opine as to whether it is at least as likely as not that such was first manifested in, or is caused or aggravated by, military service or a service-connected disability.  In other words, was the in-service treatment the initial manifestation of a currently diagnosed disability?  A full and complete rationale is required for all opinions expressed

The examiner is informed that the Veteran did have psychiatric symptoms and treatment in and after service, as described in the file and by the Veteran currently.  This fact must be accepted and discussed as part of the stated rationale.  

2.  Schedule the Veteran for a VA Headaches examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must clearly identify all current headache disorders.  For each condition present at any time during the appellate period, the examiner must opine as to whether it is at least as likely as not that such was first manifested in, or is caused or aggravated by, military service or a service-connected disability.  In other words, was the in-service treatment the initial manifestation of a currently diagnosed disability?  A full and complete rationale is required for all opinions expressed

The examiner is informed that the Veteran did have headaches and treatment for such in and after service, as described in the file and by the Veteran currently.  This fact must be accepted and discussed as part of the stated rationale.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




